Reply to: Victor S. Dudas Direct Tel: 604.891.7786 Email: vzd@cwilson.com File No: 27583-0001 November 14, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance treet NE Washington, DC20549 USA Attention: Tia L. Jenkins Senior Assistant Chief Accountant Officer of Beverages, Apparel, and Mining Dear Sirs/Mesdames: Re:Replicel Life Sciences, Inc. Form 20-F for the Year Ended December 31, 2013 Filed March 18, 2014 File No. 000-50112 We are counsel to the Company. We write in response to your letter of October 29, 2014 to David Hall, Chief Executive Officer of RepliCel Life Sciences, Inc. (the “Company”).The Company’s responses are numbered in a manner that corresponds with your comments. Form 20-F for the Year Ended December 31, 2013 Item 7. Major Shareholders and Related Party Transactions, page 30 B. Related Party Transactions, page 31 1. Please revise future filings to provide all information required by Item 7(b) regarding the “trade payables and accrued liabilities” and other related party transactions, including the names of the related parties. Please provide draft disclosure. The Company will ensure that future filings provide all information required by Item 7(b) regarding “trade payables and accrued liabilities” and other related party transactions. The following is draft disclosure for future filings: B.Related Party Transactions The following sets forth all material transactions and loans from January 1, 2012 to the current date between our company and: (a) enterprises that directly or indirectly through one or more intermediaries, control or are controlled by, or are under common control with, our company; (b) associates; (c) individuals owning, directly or indirectly, an interest in the voting power of our company that gives them significant influence over our company and close members of any such individuals’ families; (d) key management personnel of our company, including directors and senior management of our company and close members of such individuals’ families; and (e) enterprises in which a substantial interest in the voting power is owned, directly or indirectly, by any person described in (c) or (d) or over which such a person is able to exercise significant influence.For the purposes of this section, shareholders beneficially owning a 10% interest in the voting power of our company are presumed to have a significant influence: Related party balances The following amounts due to related parties are included in trade payables and accrued liabilities: December 31, 2013 December 31, 2012 TrichologGmbH, a company controlled by Rolf Hoffmann, a director and officer of our company $ $ Dermaticum, a company controlled by Rolf Hoffmann, a director and officer of our company - McElwee Consulting Inc., a company controlled by Kevin McElwee, an officer of our company Kevin McElwee, an officer of our company Peter Jensen, a director of our company - Peter Lewis, a director of our company - John Challis, a director of our company - $ $ These amounts are unsecured, non-interest bearing and have no fixed terms of repayment. Related party transactions We incurred the following transactions with companies that are controlled by directors and/or officers of our company. The transactions were measured at the exchange amount which approximates fair value, being the amount established and agreed to by the parties. December 31, 2013 December 31, 2012 December 31, 2011 Research and development fees paid to: -TrichologGmbH, a company controlled by Rolf Hoffmann, a director and officer of our company $ $ $ -Dermaticum, a company controlled by Rolf Hoffmann, a director and officer of our company - -Rolf Hoffmann, a director and officer of our company - - -McElwee Consulting Inc., a company controlled by Kevin McElwee, an officer of our company General and administrative fees paid to: -Wear Wolfin Designs, a company controlled by Matthew Wayrynen, a director of our company $
